DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species corresponding to the nature of the materials comprising the thin film as grouped below:
Group 1:	containing a light-emitting metal complex and a host and 

Group 2:	containing a light-emitting metal complex and two kinds of hosts (which form an excited complex).

4.	The claims subject to a further restriction/election requirement, based on the species corresponding to the nature of the light-emitting metal complex as grouped below:
Group 3:	General Formulae (1) and (5),

Group 5:	General Formula (4).

5.	Applicant is required, in reply to this action, to elect a single species chosen from one of Groups 1-2 and one of Groups 3-5 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The common technical feature is disclosed by Katakura et al. (US 2011/0006670 A1), which discloses a light-emitting layer of an organic electroluminescent (EL) device comprising a phosphorescent dopant material and host material (Abstract; [0146]).  The host material includes the following ([0202]):

    PNG
    media_image1.png
    277
    330
    media_image1.png
    Greyscale

(compound (I-1), page 7); the dopant material includes the following:

    PNG
    media_image2.png
    338
    409
    media_image2.png
    Greyscale

(page 112) such that m = 0, n = 3, A1-2 = B2 = carbon atom, B1 = nitrogen atom, ring Z1 = 6-membered aromatic hydrocarbon ring (substituted benzene), and Z2 = 6-membered aromatic heterocyclic ring (pyridine) of General Formula (1) as defined by the Applicant; substituent = General Formula (2) as defined by the Applicant (with L’ = linker, n’ = 6, R2 = substituent (hydrogen or ethyl), and A = hydrogen).  It is the position of the Office that compound (I-7) as disclosed by Katakura et al. would inherently read on the energy limitation as recited by the Applicant; evidence is provided by the fact that it is identical to the Applicant’s own preferred host material (see compound BH-2, page 36 of the present national phase publication).  It is further the position of the Office that complex all/Vcore > 2):

    PNG
    media_image3.png
    254
    389
    media_image3.png
    Greyscale

(see [0120] of the present national phase publication), which has an identical Vcore but a relatively smaller Vall (v. compound D-14).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786